PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/567,820
Filing Date: 19 Oct 2017
Appellant(s): DAVYDOV et al.



__________________
THOMAS G. ESCHWEILER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 05/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
1.	Claims 28-44 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pub. No: 2014/0086160 A1) in view of Blanz et al. (US Pub. No: 2008/0175194 A1) and further in view of ERICSSON (3GPP TSG-RAN WG1#77, “Higher-layer signaling for NAICS”, May 2014). 
	Regarding claim 28, KIM et al. teach an apparatus for a user  (see Abstract & Fig.5/Fig.9, UE1) comprising: a processor configured to (see Fig.9, block 900/908 of UE and paragraph [0089]): receive power information, the power information comprising a first power parameter information for a serving physical downlink shared channel (PDSCH) (see Fig.5, and para [0052] wherein the UE1 502 receiving power information from the base station 500 for the pilot signal and data signals for the co-scheduled UEs (also including itself)  using the RE, is mentioned & the power information indicating power values for the pilot signal and data signals, or indicates power ratios or power offsets of the data signals with respect to a predetermined reference, is mentioned and also see paragraphs [0053] and [0037]), wherein the serving PDSCH and a co-scheduled PDSCH share same time frequency resources to form a multiplexed PDSCH single/same RE, is mentioned & each UE needs to correctly separate and detect its data signal from data signals (i.e., interference signals) for other UEs, using an interference cancellation or joint detection algorithm, is mentioned and also see para [0037]);
 and determine, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH, based on the power information (see para [0053] wherein the UE, by  performing an interference cancellation or joint detection algorithm based on a power ratio/information (e.g., power difference or power offset) between the pilot signal and the data signals, detecting its desired signal (e.g., a data signal allocated to the UE itself) from the received signal provided from the base station 500, is mentioned and also in order to better detect its desired signal, a UE may need information not only about the pilot signal power and its data signal power, but also about the data signal power for the other co-scheduled UEs, is mentioned and also see para [0037]). 
	KIM et al. teach the above apparatus for the UE comprising receiving power information as mentioned above, but KIM et al. is silent in teaching the above apparatus comprising receiving power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE.
	However, Blanz et al. teach an apparatus (see Abstract & Fig.2) comprising receiving power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE (see Fig.5 and para [0058] wherein mechanism for sending the power offset .GAMMA. using a Radio Resource Control RRC) message in UMTS, is mentioned, wherein the node B sending a PHYSICAL CHANNEL RECONFIGURATION message to the UE in order to assign, replace or release a set of physical channels used by the UE and this message including a number of information elements (IEs), one of which may be a Downlink HS -PDSCH Information IE that may carry information for the HS-PDSCH, is mentioned and also the Downlink HS -PDSCH Information IE including a Measurement Feedback Info IE, which includes a Measurement Power Offset parameter, which may be set to the power offset .GAMMA., is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus for the UE of KIM et al. to include receiving power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE, disclosed by Blanz et al. in order to provide an effective mechanism for signaling power information in a wireless communication system and also to facilitate efficient channel quality indicator (CQI) reporting in the wireless communication system.
	KIM et al. teach the above apparatus for the UE comprising determining, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH, based on the power information, as mentioned above, but KIM et al. and Blanz et al.  together yet are silent in teaching the above apparatus for the UE comprising receiving downlink control information indicating modulation information for the serving PDSCH and determining a first detected power parameter value for the serving PDSCH, based on the power information and the modulation information.
modulation information for the serving PDSCH and determining a first detected power parameter value for the serving PDSCH based on the power information and the modulation information (see page 1, under section 2.1, wherein the parameters of power offset being allocated & configured via RRC signaling to the UE via PDSCH, is mentioned and also higher layer signaling of power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation information, is mentioned and also see option 1 and option 2 under section 2.1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of KIM et al. and Blanz et al. to include receiving downlink control information indicating modulation information for the serving PDSCH and determining a first detected power parameter value for the serving PDSCH, based on the power information and the modulation information, disclosed by ERICSSON in order to provide an effective mechanism for efficient higher-layer signaling of power offsets that introduce less network restrictions on power settings of CRS based PDSCH transmissions and also to mitigate inter-cell interference in the wireless communication system.
Regarding claim 29, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 28.
KIM et al. further teach the apparatus of claim 28, wherein the processor is further configured to demodulate the serving PDSCH based on the first detected power parameter value for the serving PDSCH (see page 3, para [0053]).
Regarding claim 30, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 28.
KIM et al. further teach the apparatus of claim 28, wherein the first power parameter information for the serving PDSCH includes a first indicated power offset subset comprising a power parameter value for the serving PDSCH defined as a first ratio of the serving PDSCH energy per resource element (EPRE) to a cell-specific reference signal (CRS), a second ratio of the serving PDSCH EPRE to a user specific reference signal (UE-RS) EPRE or a third ratio of the serving PDSCH EPRE to a total PDSCH EPRE (see page 2, para [0037] wherein a ratio between PDSCH energy of an OFDM symbol with a CRS and CRS energy being defined as .rho.sub.B, is mentioned).
Regarding claim 31, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 30.
KIM et al. and Blanz et al. together yet are silent in teaching the apparatus of claim 30, wherein the power parameter value within the first indicated power offset subset comprises a plurality of power parameter values of the serving PDSCH that includes the first detected power parameter value for the serving PDSCH.
However, ERICSSON teaches the apparatus of claim 30, wherein the power parameter value within the first indicated power offset subset comprises a plurality of power parameter values of the serving PDSCH that includes the first detected power parameter value for the serving PDSCH (see page 1, under section 2.1, 1st para) (and the same motivation is maintained as in claim 28).
Regarding claim 32, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 30. 

However, ERICSSON teaches the apparatus of claim 30, wherein the modulation information indicates a modulation order for the serving PDSCH, the power parameter value within the first indicated power offset subset being dependent on the modulation order (see page 1, under section 2.1, 3rd para, option 1 and option 2 and also 5th para, proposal 1 wherein higher layer signaling of power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation order, is mentioned) (and the same motivation is maintained as in claim 28).
Regarding claim 33, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 28. 
KIM et al. and Blanz et al. together yet are silent in teaching the apparatus of claim 28, wherein the processor is further configured to: determine, for the one or more resource blocks (RBs), a second detected power parameter value for the co-scheduled PDSCH, based on the power information and the modulation information.
However, ERICSSON teaches the apparatus of claim 28, wherein the processor is further configured to: determine, for the one or more resource blocks (RBs), a second detected power parameter value for the co-scheduled PDSCH, based on the power information and the modulation information (see page 1, under section 2.1, 1st para wherein the parameters of power offset being allocated & configured via RRC signaling to the UE that is configured with MU-MIMO via PDSCH (which includes co-scheduled power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation information, is mentioned and also see option 1 and option 2 under section 2.1) (and the same motivation is maintained as in claim 28).
Regarding claim 34, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 33.
KIM et al. further teach the apparatus of claim 33, wherein the processor is further configured to suppress the co-scheduled PDSCH based on the second detected power parameter value to reduce interference caused by the co-scheduled PDSCH transmitted by an evolved Node B (eNB) via use of the same time and frequency resources as used for the serving PDSCH (see page 3, para [0053]).
Regarding claim 35, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 28.
	KIM et al. further teach the apparatus of claim 28, wherein the power information further comprising a second power parameter information for the co-scheduled PDSCH, wherein the second power parameter information for the co-scheduled PDSCH includes a second indicated power offset subset comprising a power parameter value for the co-scheduled PDSCH defined as a first ratio of the co-scheduled PDSCH energy per resource element (EPRE) to a cell-specific reference signal (CRS), a second ratio of the co-scheduled PDSCH EPRE to a user specific reference signal (UE-RS) EPRE or a third ratio of the co-scheduled PDSCH EPRE to a total PDSCH EPRE (see paragraphs [0037] and [0053]).
Regarding claim 36, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 28.
KIM et al. further teach the apparatus of claim 28, wherein the power information indicates one of at least two power parameter values including a first value of 0 decibel (dB) and a second value represented by "Pa", where Pa is according to a first 3GPP technical specification (TS) to include TS 36.213, the first value of 0 dB to indicate no expected interference from the co- scheduled PDSCH, the second value represented by Pa to indicate expected interference from the co-scheduled PDSCH (see paragraphs [0037] and [0072]).
Regarding claim 37, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 28.
KIM et al. further teach the apparatus of claim 28, wherein the first detected power parameter value comprises one of a power offset and a power ratio (see paragraphs [0052] and [0053]).
Regarding claim 38, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 33.
KIM et al. further teach the apparatus of claim 33, wherein the second detected power parameter value comprises one of a power offset and a power ratio (see paragraphs [0052] and [0053]).

Regarding claim 39, KIM et al. teach a method for user equipment (UE)  (see Abstract & Fig.5/Fig.9, UE1) comprising: receiving, at a processor (see Fig.9, block 900/908 of UE for processor), power information, the power information comprising a or a second power parameter information for a co- scheduled PDSCH (see Fig.5, and para [0052] wherein the UE1 502 receiving power information from the base station 500 for the pilot signal and data signals for the co-scheduled UEs (also including itself)  using the RE, is mentioned & the power information indicating power values for the pilot signal and data signals, or indicates power ratios or power offsets of the data signals with respect to a predetermined reference, is mentioned and also see paragraphs [0053] and [0037]), wherein the serving PDSCH and the co-scheduled PDSCH share same time frequency resources to form a multiplexed PDSCH (see paragraph [0043] wherein in the superposition multiple access system, data signals for a plurality of UEs being allocated to a single/same RE, is mentioned & each UE needs to correctly separate and detect its data signal from data signals (i.e., interference signals) for other UEs, using an interference cancellation or joint detection algorithm, is mentioned and also see para [0037]), and determining, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH, based on the power information, using the processor (see para [0053] wherein the UE, by  performing an interference cancellation or joint detection algorithm based on a power ratio/information (e.g., power difference or power offset) between the pilot signal and the data signals, detecting its desired signal (e.g., a data signal allocated to the UE itself) from the received signal provided from the base station 500, is mentioned and also in order to better detect its desired signal, a UE may need information not only about the pilot signal power and its data signal power, but 0037]).
KIM et al. teach the above method for the UE comprising receiving power information as mentioned above, but KIM et al. is silent in teaching the above method comprising receiving power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE.
However, Blanz et al. teach a method (see Abstract & Fig.2) comprising receiving power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE (see Fig.5 and para [0058] wherein mechanism for sending the power offset .GAMMA. using a Radio Resource Control (RRC) message in UMTS, is mentioned, wherein the node B sending a PHYSICAL CHANNEL RECONFIGURATION message to the UE in order to assign, replace or release a set of physical channels used by the UE and this message including a number of information elements (IEs), one of which may be a Downlink HS -PDSCH Information IE that may carry information for the HS-PDSCH, is mentioned and also the Downlink HS -PDSCH Information IE including a Measurement Feedback Info IE, which includes a Measurement Power Offset parameter, which may be set to the power offset .GAMMA., is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of KIM et al. to include receiving power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE, disclosed by Blanz et al. in order to provide an effective mechanism for signaling power information in a wireless 
KIM et al. and Blanz et al.  together yet are silent in teaching the above method comprising the first power parameter information comprising a plurality of power parameter values of the serving PDSCH and the second power parameter information comprising a plurality of power parameter values for the co-scheduled PDSCH.
However, ERICSSON teaches a method comprising the first power parameter information comprising a plurality of power parameter values of the serving PDSCH and the second power parameter information comprising a plurality of power parameter values for the co-scheduled PDSCH (see page 1, under section 2.1, wherein the parameters of power offset being allocated & configured via RRC signaling to the UE via PDSCH, is mentioned and also the power parameters of the power offset being referring to a set of multiple/plurality of power parameter values, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of KIM et al. and Blanz et al. to include the first power parameter information comprising a plurality of power parameter values of the serving PDSCH and the second power parameter information comprising a plurality of power parameter values for the co-scheduled PDSCH, disclosed by ERICSSON in order to provide an effective mechanism for efficient higher-layer signaling of power offsets that introduce less network restrictions on power settings of CRS based PDSCH transmissions and also to mitigate inter-cell interference in the wireless communication system.
Regarding claim 40, KIM et al., Blanz et al. and ERICSSON all together teach the method of claim 39.
KIM et al. further teach the method of claim 39, further comprising: demodulating the serving PDSCH based on the first detected power parameter value using the processor (see page 3, para [0053]).
Regarding claim 41, KIM et al., Blanz et al. and ERICSSON all together teach the method of claim 39.
KIM et al. further teach the method of claim 39, wherein each power parameter value within the first power parameter information is defined as a first ratio of the serving PDSCH energy per resource element (EPRE) to a cell-specific reference signal (CRS), a second ratio of the serving PDSCH EPRE to a user specific reference signal (UE-RS) EPRE or a third ratio of the serving PDSCH EPRE to a total PDSCH EPRE (see page 2, para [0037] wherein a ratio between PDSCH energy of an OFDM symbol with a CRS and CRS energy being defined as .rho.sub.B, is mentioned).
Regarding claim 42, KIM et al., Blanz et al. and ERICSSON all together teach the method of claim 41.
KIM et al. further teach the method of claim 41, wherein each power parameter value within the second power parameter information is defined as a first ratio of the co-scheduled PDSCH EPRE to the CRS, a second ratio of the co- scheduled PDSCH EPRE to the UE-RS EPRE or a third ratio of the co- scheduled PDSCH EPRE to the total PDSCH EPRE (see paragraphs [0037] and [0053]).
Regarding claim 43, KIM et al., Blanz et al. and ERICSSON all together teach the method of claim 41.

Regarding claim 44, KIM et al. further teach the method of claim 43, further comprising suppressing the co- scheduled PDSCH based on the second detected power parameter value to reduce interference caused by the co-scheduled PDSCH transmitted by an evolved Node B (eNB) via use of the same time and frequency resources as used for the serving PDSCH using the processor (see page 3, para [0053]).
Regarding claim 51, KIM et al. teach an apparatus for an evolved Node B (eNB) (see Abstract & Fig.5/Fig.8, base station/eNB,) comprising: a processor (see Fig.8, block 810 of BS) configured to: send power information, the power information comprising a first power parameter information for a serving physical downlink shared channel (PDSCH) (see Fig.5, and para [0052] wherein the UE1 502 receiving power information, sent from the base station 500 for the pilot signal and data signals for the co-scheduled UEs (also including itself)  using the RE, is mentioned & the power information indicating power values for the pilot signal and data signals, or indicates power ratios or power offsets of the data signals with respect to a predetermined reference, is mentioned and also see paragraphs [0053] and [0037]), wherein the serving PDSCH and a co-scheduled PDSCH share same time frequency resources to form a multiplexed PDSCH (see paragraph [0043] wherein in the superposition multiple access system, data signals for a plurality of UEs being allocated to a single/same RE, joint detection algorithm, is mentioned and also see para [0037]); and cause data to be transmitted via the serving PDSCH to the UE, the UE to determine, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH, based on the power information (see para [0053] wherein the UE, by  performing an interference cancellation or joint detection algorithm based on a power ratio/information (e.g., power difference or power offset) between the pilot signal and the data signals, detecting its desired signal (e.g., a data signal allocated to the UE itself) from the received signal provided from the base station 500, is mentioned and also in order to better detect its desired signal, a UE may need information not only about the pilot signal power and its data signal power, but also about the data signal power for the other co-scheduled UEs, is mentioned and also see para [0037]).
 KIM et al. teach the above apparatus for the eNB comprising sending power information as mentioned above, but KIM et al. is silent in teaching the above apparatus comprising sending power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE.
However, Blanz et al. teach an apparatus (see Abstract & Fig.2, Node B) comprising sending power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE (see Fig.5 and para [0058] wherein mechanism for sending the power offset .GAMMA. using a Radio Resource Control (RRC) message in UMTS, is mentioned, wherein the node B sending a IEs), one of which may be a Downlink HS -PDSCH Information IE that may carry information for the HS-PDSCH, is mentioned and also the Downlink HS -PDSCH Information IE including a Measurement Feedback Info IE, which includes a Measurement Power Offset parameter, which may be set to the power offset .GAMMA., is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of KIM et al. to include sending power information in a radio resource control (RRC) information element (IE), the RRC IE comprising a PDSCH config IE, disclosed by Blanz et al. in order to provide an effective mechanism for signaling power information in a wireless communication system and also to facilitate efficient channel quality indicator (CQI) reporting in the wireless communication system.
KIM et al. and Blanz et al.  together yet are silent in teaching the above apparatus for the eNB comprising sending downlink control information that indicates modulation information for the serving PDSCH and the UE determining a first detected power parameter value for the serving PDSCH, based on the power information and the modulation information.
However, ERICSSON teaches an apparatus comprising sending downlink control information that indicates modulation information for the serving PDSCH and the UE determining a first detected power parameter value for the serving PDSCH, based on the power information and the modulation information (see page 1, under section 2.1, power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation information, is mentioned and also see option 1 and option 2 under section 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus for eNB of KIM et al. and Blanz et al. to include both sending downlink control information that indicates modulation information for the serving PDSCH and the UE determining a first detected power parameter value for the serving PDSCH, based on the power information and the modulation information, disclosed by ERICSSON in order to provide an effective mechanism for efficient higher-layer signaling of power offsets that introduce less network restrictions on power settings of CRS based PDSCH transmissions and also to mitigate inter-cell interference in the wireless communication system.
Regarding claim 52, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 51.
KIM et al. further teach the apparatus of claim 51, wherein the UE, upon receipt of the transmitted data, is configured to demodulate the serving PDSCH based on the first detected power parameter value for the serving PDSCH (see page 3, para [0053]).
Regarding claim 53, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 51.
or a third ratio of the serving PDSCH EPRE to a total PDSCH EPRE (see page 2, para [0037] wherein a ratio between PDSCH energy of an OFDM symbol with a CRS and CRS energy being defined as .rho.sub.B, is mentioned).
Regarding claim 54, KIM et al., Blanz et al. and ERICSSON all together teach the apparatus of claim 51.
KIM et al. and Blanz et al. together yet are silent in teaching the apparatus of claim 51, wherein the modulation information indicates a modulation order for the serving PDSCH, the power parameter value within the first indicated power offset subset being dependent on the modulation order.
However, ERICSSON teaches the apparatus of claim 51, wherein the modulation information indicates a modulation order for the serving PDSCH, the power parameter value within the first indicated power offset subset being dependent on the modulation order (see page 1, under section 2.1, 3rd para, option 1 and option 2 and also 5th para, proposal 1 wherein higher layer signaling of power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation order, is mentioned) (and the same motivation is maintained as in claim 51).
s 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pub. No: 2014/0086160 A1) in view of ERICSSON (3GPP TSG-RAN WG1#77, “Higher-layer signaling for NAICS”, May 2014).
Regarding claim 45, KIM et al. teach at least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a processor of a user equipment (UE) (see Fig.9, block 900/908 of UE for processor and paragraph [0089]), causes the processor to: receive downlink control information for a physical downlink shared channel (PDSCH) (see para [0075] wherein the Downlink Control Information (DCI) being sent to UE over a Physical Downlink Control Channel (PDCCH) which is a dynamic control channel, is mentioned), wherein the serving PDSCH and a co-scheduled PDSCH share same time frequency resources, thereby forming a multiplexed PDSCH (see paragraph [0043] wherein in the superposition multiple access system, data signals for a plurality of UEs being allocated to a single/same RE, is mentioned & each UE needs to correctly separate and detect its data signal from data signals (i.e., interference signals) for other UEs, using an interference cancellation or joint detection algorithm, is mentioned and also see para [0037]); and determine, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH (see para [0053] wherein the UE, by  performing an interference cancellation or joint detection algorithm based on a power ratio/information (e.g., power difference or power offset) between the pilot signal and the data signals, detecting its desired signal (e.g., a data signal allocated to the UE itself) from the received signal provided from the base station 500, is mentioned and also in order to better detect its desired signal, a UE may 0037]).
KIM et al. teach the above medium comprising receiving downlink control information for a physical downlink shared channel (PDSCH) as mentioned above, but is silent in teaching the above medium comprising receiving downlink control information indicating modulation information for a serving physical downlink shared channel (PDSCH) and determining, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH, based on the modulation information.
However, ERICSSON teaches a system comprising receiving downlink control information indicating modulation information for a serving physical downlink shared channel (PDSCH) and determining, for one or more resource blocks (RBs) comprising the multiplexed PDSCH, a first detected power parameter value for the serving PDSCH, based on the modulation information (see page 1, under section 2.1, wherein the parameters of power offset being allocated & configured via RRC signaling to the UE via PDSCH, is mentioned and also higher layer signaling of power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation information, is mentioned and also see option 1 and option 2 under section 2.1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above medium of KIM et al. to include both receiving downlink control information indicating modulation information for a serving physical downlink shared channel (PDSCH) and determining, 
Regarding claim 46, KIM et al. and ERICSSON together teach the at least one non-transitory machine readable medium of claim 45.
KIM et al. further teach the at least one non-transitory machine readable medium of claim 45, further causes the processor to demodulate the serving PDSCH based on the first detected power parameter value (see page 3, para [0053]).
Regarding claim 47, KIM et al. and ERICSSON together teach the at least one non-transitory machine readable medium of claim 45.
KIM et al. further teach the at least one non-transitory machine readable medium of claim 45, wherein, in order to determine the first detected power parameter value, the instructions causes the processor to: detect a composite constellation of the multiplexed PDSCH that includes the serving PDSCH and the co-scheduled PDSCH (see paragraph [0043] wherein in the superposition multiple access system, data signals for a plurality of UEs being allocated to a single/same RE, is mentioned & each UE needs to correctly separate and detect its data signal from data signals (i.e., interference signals) for other UEs, using an interference cancellation or joint detection algorithm, is mentioned and also see para [0037]).

	However, ERICSSON teaches the medium of claim 45, comprising wherein the modulation information indicates a first modulation order for the serving PDSCH and wherein, in order to determine the first detected power parameter value, the instructions causes the processor to: match a first assigned power parameter value to the serving PDSCH based on both the indicated first modulation order and the composite constellation (see page 1, under section 2.1, wherein the parameters of power offset being allocated & configured via RRC signaling to the UE via PDSCH, is mentioned, also the UE being configured with MU-MIMO (which includes composite constellation of the multiplexed PDSCH) and also higher layer signaling of power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation order, is mentioned and also see option 1 and option 2 under section 2.1) (and the same motivation is maintained as in claim 45).
Regarding claim 48, ERICSSON further teach the at least one non-transitory machine readable medium of claim 47, further causes the processor to: determine, for the one or more resource blocks (RBs), a second detected power parameter value for the co-scheduled PDSCH, based on the modulation information (see page 1, under section 2.1, 1st para wherein the parameters of power offset being allocated & MU-MIMO via PDSCH (which includes co-scheduled PDSCH), is mentioned and also higher layer signaling of power offsets on power settings of CRS based PDSCH transmissions with QPSK/modulation information, is mentioned and also see option 1 and option 2 under section 2.1).
Regarding claim 49, KIM et al. and ERICSSON together teach the at least one non-transitory machine readable medium of claim 48.
KIM et al. further teach the at least one non-transitory machine readable medium of claim 48, further causes the processor to suppress the co-scheduled PDSCH based on the second detected power parameter value to reduce interference caused by the co-scheduled PDSCH transmitted by an evolved Node B (eNB) via use of the same time and frequency resources as used for the serving PDSCH (see page 3, para [0053]).

(2) Response to Argument
Argument_1) In pages 5-12 of Appeal Brief, regarding independent claims 28 and 51, Appellant mainly mentions that the cited ref. Ericsson does not disclose an apparatus configured to receive downlink control information indicating modulation information for the serving PDSCH and determine a first detected power parameter value for the serving PDSCH based on the modulation information, as recited in respective claims 28 and 51 and further mentions that even with broadest reasonable interpretation, option 2 and proposal 1 (or section 2.1 as a whole) of Ericsson neither discloses nor suggests receiving downlink control information indicating modulation 
In response, the Examiner respectfully disagrees to the above statements of the Appellant as follows.
KIM et al. already teach (see para 0075]) that the LTE system/base station transmits Downlink Control Information (DCI) to a UE over a Physical Downlink Control Channel (PDCCH) and the DCI includes information for signal detection by the co-scheduled UEs to assist in a function of handling interference of UEs (that includes serving PDSCH also).
 Ericsson clearly teach (see page 1, section 2.1, 1st para) that the power parameters, defining the PDSCH EPRE to CRS EPRE in OFDM symbols with and without CRS, respectively, are configured via RRC signaling of PA and PB to the UE and also teach (see page 1, section 2.1, 2nd  para)  that a NAICS UE to mitigate PDSCH interference associated with CRS would need to acquire knowledge of PDSCH EPRE to CRS EPRE for all modulation schemes (which includes receiving control information of modulation schemes). Ericsson further teach  (see page 1, , section 2.1, option 2) that accounting for additional power offset values to PA in order to introduce less network restrictions on power settings of CRS based PDSCH transmissions with QPSK and the UE complexity depends primarily on the size of the set of power offsets to be taking into account by the UE when mitigating PDSCH interference (which includes determining first detected power parameter value by the UE for the serving PDSCH based on the modulation information/QPSK) rather Ericsson finally teach (see page 1, Proposal 1 under section 2.1) that higher-layer signaling of power offsets accounts for additional values to PA in order to introduce less network restrictions on power settings of CRS based PDSCH transmissions with QPSK (which also includes higher-layer signaling of power offsets including modulation information i.e. QPSK). 
Thus, the above teaching of Ericsson, as per Broadest Reasonable Interpretation (BRI) of claim limitation, is clearly equivalent to ‘receiving downlink control information indicating modulation information for the serving PDSCH and determining a first detected power parameter value for the serving PDSCH based on the modulation information’ as the claim limitation does not even mention about the details of modulation information i.e. what specific kind/scheme of modulation information that the UE receives in downlink control information for determining the first detected power parameter and KIM et al., Blanz et al. and ERICSSON all together clearly teach all limitations of claims 28 and 51 and associated depending claims 29-44 & 52-54 as already mentioned above under Claim Rejections.
Argument_2) In pages 12-14 of Appeal brief, Appellant also mentions that the proposed combination of Kim and Ericsson with regard to claims 28 and 51 is improper due to a lack of requisite motivation and further mentions that one of ordinary skill in the art would not be motivated to modify the power offset determination in Kim et al. based on the modulation information of the serving PDSCH, as that would just complicate the power offset determination of Kim et al. without any added advantage.
In response, the Examiner respectfully disagrees to the above statements of the Appellant as follows. Ericsson  teaches (see option 2 under section 2.1) that accounting for additional power offset values to PA in order to introduce less network restrictions on power settings of CRS based PDSCH transmissions with QPSK and the UE complexity depends on the size of the set of power offsets to be taking into account by the UE when mitigating PDSCH interference (which includes determining first detected power parameter value by the UE for the serving PDSCH based on the modulation information/QPSK) rather than on the power offset values as such so Option 2 wouldn’t necessarily introduce additional UE complexity and thus one of ordinary skill in the art would be motivated to modify the power offset determination in Kim et al. based on the modulation information of the serving PDSCH as disclosed in Ericsson in order to efficiently mitigate inter-cell interference from the neighbor cell (see also page 2, under proposal 1 wherein at least 3 different power levels may be used by a neighbor cell and possible solution to consider set sizes of at least 3 offset values/plurality of power parameter values for better mitigating PDSCH interference from the neighbor cell based on modulation information)  in the wireless communication system and without introducing additional UE complexity in the wireless communication system.
 Argument_3) In pages 14-15 of Appeal brief, Appellant also mentions that Ericsson does not disclose an apparatus configured to determine, for the one or more resource blocks (RBs), a second detected power parameter value for the co-scheduled PDSCH, based on the power information and the modulation information, as recited in claim 33.
In response, the Examiner respectfully disagrees to the above statements of the Appellant as follows. ERICSSON clearly teaches (see page 1, section 2.1, 1st para) that the power parameters (which includes information of 2nd power parameter also), defining the PDSCH EPRE to CRS EPRE in OFDM symbols/RBs with and without CRS, respectively, are configured via RRC signaling of PA and PB to the UE and ERICSSON further teaches (see page 1, , section 2.1, option 2) that accounting for additional power offset values to PA in order to introduce less network restrictions on power settings of CRS based PDSCH transmissions with QPSK and the UE complexity depends primarily on the size of the set of power offsets to be taking into account by the UE when mitigating PDSCH interference (which includes determining second detected power parameter value by the UE for the serving PDSCH based on the modulation information/QPSK and power information) rather than on the power offset values as such so Option 2 wouldn’t necessarily introduce additional UE complexity and the above Examiner's response of claim 28 is also applicable to claim 33.
Argument_4) In pages 15-18 of Appeal brief, Appellant mentions that the proposed combination of Kim and Ericsson with regard to claim 39 is improper due to a lack of requisite motivation and further mentions that since Kim et al. already discloses a method to determine the power offset using a single actual value of the power offset and one of ordinary skill in the art would not be motivated, based on the above teachings of Ericsson, to replace the single, actual value of the power offset for the serving PDSCH or the co-scheduled PDSCH of Kim et al. with a set of power parameter values that the UE then has to select from as in Ericsson.
In response, the Examiner respectfully disagrees to the above statements of the Appellant as follows. KIM also teaches about transmitting plurality of power parameter values of serving UE & co-scheduled UE (see Fig.7 and para [0070 wherein the transmit power values or the power ratio in the power information being quantized into a predetermined number of bits for each UE, is mentioned) and one of ordinary skill in the art would be motivated, based on the above teachings of Ericsson (also please see above Examiner’s response to Argument_2), to replace the values of the power offsets for the serving PDSCH or the co-scheduled PDSCH of Kim et al. with a set of power parameter values that the UE then has to select from as disclosed in Ericsson in order to efficiently support UE to detect its PDSCH when UE being configured with MIMO mode in wireless communication system.
Argument_5) In pages 19-20 of Appeal brief, Appellant mentions that Ericsson does not disclose receiving downlink control information indicating modulation information for the serving PDSCH and determining a first detected power parameter value for the serving PDSCH based on the modulation information, as recited in claim 45.
In response, the Examiner respectfully disagrees to the above statements of the Appellant as follows. Ericsson clearly teach (see page 1, section 2.1, 1st para) that the power parameters, defining the PDSCH EPRE to CRS EPRE in OFDM symbols with and without CRS, respectively, are configured via RRC signaling of PA and PB to the UE and also teach (see page 1, section 2.1, 2nd  para)  that a NAICS UE to mitigate PDSCH interference associated with CRS would need to acquire knowledge of PDSCH EPRE to CRS EPRE for all modulation schemes (which receiving control information of modulation schemes). Ericsson further teach  (see page 1, , section 2.1, option 2) that accounting for additional power offset values to PA in order to introduce less network restrictions on power settings of CRS based PDSCH transmissions with QPSK and the UE complexity depends primarily on the size of the set of power offsets to be taking into account by the UE when mitigating PDSCH interference (which includes determining first detected power parameter value by the UE for the serving PDSCH based on the modulation information/QPSK) rather than on the power offset values as such so Option 2 wouldn’t necessarily introduce additional UE complexity.  Ericsson finally teach (see page 1, Proposal 1 under section 2.1) that higher-layer signaling of power offsets accounts for additional values to PA in order to introduce less network restrictions on power settings of CRS based PDSCH transmissions with QPSK (which also includes higher-layer signaling of power offsets including modulation information i.e. QPSK). The above response from section 1 of claim 28 is also applicable here to the claim 45 and thus KIM et al. and ERICSSON together clearly teach all limitations of claim 45 and associated depending claims 46-49 as already mentioned above under Claim Rejections.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.